Citation Nr: 0603117	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-03 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder to include injury residuals.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 1962 to April 
1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic low back disorder to include injury 
residuals.  In June 2003, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim of entitlement to service connection for a chronic low 
back disorder to include injury residuals and remanded the 
claim to the RO for further action.  In July 2005, the Board 
remanded the veteran's claim to the RO for additional action.  

For the reasons and bases addressed below, service connection 
for chronic L5-S1 spondylolysis with spondylolisthesis is 
GRANTED.  


FINDING OF FACT

Chronic L5-S1 spondylolysis with spondylolisthesis was 
initially manifested during peacetime service.  


CONCLUSION OF LAW

Chronic L5-S1 spondylolysis with spondylolisthesis was 
incurred during peacetime service.  38 U.S.C.A. §§ 1111, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(b), 3.326(a), (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
April 2003, March 2004, and August 2005 which informed him of 
the evidence needed to support his claim; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Given the favorable resolution below, the Board finds that 
appellate review of the veteran's claim would not constitute 
prejudicial error.  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

A veteran who served during peacetime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in 
examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of 
preservice existence of conditions 
recorded at the time of examination does 
not constitute a notation of such 
conditions", 38 C.F.R. § 3.304(b) (1) 
(1993).  

Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), has held that:  

In view of the legislative history and 
the language of section 1111, we hold 
that the government must show clear and 
unmistakable evidence of both a 
preexisting condition and a lack of in-
service aggravation to overcome the 
presumption of soundness for wartime 
service under section 1111.  
 
The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no 
preexisting condition is noted upon entry 
into service, the veteran is presumed to 
have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the veteran's claim is one 
for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  

Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  

In a 2003 precedent opinion, the General Counsel of the VA 
directed  that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003.  

At his October 1962 physical examination for service 
entrance, the veteran denied having ever experienced any 
"bone, joint, or other deformity."  The military examiner 
neither diagnosed a chronic spinal disorder nor identified 
any spinal or back abnormalities.  The veteran was found to 
be physically qualified for enlistment.  Therefore, the 
veteran is entitled to the presumption of soundness as to a 
chronic spinal disorder.  Given this fact, it is next 
necessary to determine whether there is clear and 
unmistakable evidence to rebut the presumption of soundness.  

A February 1963 Army treatment entry states that the veteran 
complained of a backache.  He reported having injured his 
back approximately four to five days prior to the 
examination.  Treating military medical personnel observed 
that the veteran exhibited moderate muscle spasm.  Army 
treatment entries dated in March 1963 convey that the veteran 
continued to complain of low back pain.  An impression of low 
back strain was advanced.  Army treatment entries dated on 
March 27, 1963, indicate that the contemporaneous X-ray 
studies revealed spondylolysis at L5.  Treating medical 
personnel stated that the veteran had back pain 
"intermittently as long as he can remember."  An April 1963 
Army medical board report states that: the veteran had a 
history of back pain since the age of six; reported that he 
had been "thrown against the wall in his barracks which hurt 
his back;" and subsequently experienced progressive low back 
pain.  The veteran was diagnosed with L5 spondylolysis/bone 
fusion defect.  The veteran's lumbar spine disability was 
determined to have existed prior to service entrance; to have 
not been aggravated by service; and to render him unfit for 
further military service.  

In his November 1974 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he 
sustained a chronic back disorder in an inservice fall.  A 
November 1974 physical evaluation from D. B. Treadwell, D.C., 
indicates that the veteran presented a history of occasional 
severe lumbar spine pain since an inservice fall.  Private 
clinical documentation dated between December 1978 and 
February 1993 reflects continuing complaints of chronic low 
back pain.   

An August 2000 treatment record from Wright Memorial Hospital 
indicates that the veteran complained of severe low back 
pain.  Contemporaneous X-ray studies of the lumbosacral spine 
revealed "significant degenerative changes."  

In his March 2001 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
sustained a chronic back injury in a 1963 inservice fall from 
a utility pole.  In an undated written statement received in 
January 2002, the veteran conveyed "even had this [his back] 
condition been of a pre-existing nature, it was aggravated 
while carrying out the duties to which I had been assigned."  
In an April 2002 written statement, the veteran advanced 
that: he could not recall experiencing low back pain prior to 
service entrance; his physical examination for service 
entrance identified no chronic low back problems; he 
experienced no low back complaints during his Army basic 
training; he subsequently fell 30 feet from a utility pole 
during his advanced training; and thereafter he experienced 
chronic low back pain.  After his inservice fall, he had been 
given a physical evaluation which determined that he was 
unfit for further military duty.  

Evaluations from a VA physician dated in August 2004 and 
September 2005 note that the veteran had failed to report for 
scheduled VA examinations for compensation purposes.  The VA 
doctor stated that his review of the clinical record revealed 
that the veteran had been diagnosed by X-ray studies with 
spondylolysis at the L5 level during service and with L5-S1 
spondylolysis with spondylolisthesis by a private August 2000 
X-ray study.  In the August 2004 written statement, the VA 
physician advanced that spondylolysis may be either 
congenital, developmental, or traumatic in nature.  In his 
September 2005 written statement, the VA physician opined 
that:  

This gentleman had a first degree 
spondylolisthesis at L5/S1 level.  The 
etiology of spondylolisthesis is normally 
developmental although there can 
occasionally be a congenital 
spondylolisthesis although these are 
extremely rare.  A patient could have 
fractures of the pars interarticularis 
bilaterally following a severe back 
injury like an automobile accident or a 
fall which could produce a traumatic 
spondylolisthesis.  This patient 
apparently was involved in some type of 
scuffle in the barracks and he did not 
sustain that violent of an injury to his 
lower back.  So what it comes down to, 
you can say that this gentleman's back 
condition was congenital or 
developmental, but either way, the 
condition existed prior to the patient 
entering the service.  The 
spondylolisthesis was not caused by any 
event which occurred while the patient 
was on active duty.  

It may well be that the altercation which 
the patient was involved in aggravated 
the symptoms of the chronic back 
condition, but it in no way had any 
permanent effect on the 
spondylolisthesis.  

In other words, this gentleman had a 
symptomatic spondylolisthesis when he 
entered the service.  He was involved in 
some type of altercation where the 
symptoms were aggravated, but this would 
have been a temporary problem at most.  
There is no evidence whatsoever that the 
pre-existing spondylolisthesis which the 
patient brought to the Army was in any 
way permanently affected by the events 
which occurred while he was on active 
duty.  

The record is devoid of objective clinical evidence of the 
manifestation of a chronic lumbar spine disorder prior to 
March 1963 when the veteran complained of low back pain 
following trauma.  While the March 27, 1963, Army treatment 
record notes that the veteran had intermittent low back pain 
"as long as he can remember," the clinical documentation of 
record is unclear as to the specific nature of the veteran's 
pre-service low back symptomatology.  Following service 
separation, the veteran has been diagnosed with L5-S1 
spondylolysis with spondylolisthesis by X-ray studies.  The 
August 2004 and September 2005 VA evaluations convey that the 
veteran sustained an inservice low back injury and was 
subsequently found to have spondylolysis at L5 by 
contemporaneous X-ray studies.  While believing that the 
etiology of the veteran's spondylolysis was developmental, 
the VA physician conceded that it could be congenital, 
developmental, or traumatic in nature.  Such findings do not 
constitute clear and unmistakable evidence that the veteran's 
chronic L5-S1 spondylolysis with spondylolisthesis existed 
prior to service entrance.  

Even if the clinical documentation is held to establish a 
pre-service onset of the veteran's chronic lumbosacral spine 
disorder for sake of argument, the record establishes that 
the disability initially became symptomatic after 
approximately four months of service following documented 
inservice low back trauma.  The disability then progressed to 
the point where it rendered the veteran unfit for continued 
military service.  Such findings clearly reflect an inservice 
increase in the veteran's low back disability picture.  The 
September 2005 VA evaluation is inconsistent with the 
objective evidence of record to the extent that it conveys 
that the veteran's lumbosacral spine disability was 
symptomatic at service entrance.  Indeed, the report of the 
October 1962 physical examination for service entrance 
explicitly found that the veteran spine was" normal."  
Further, no competent medical professional has attributed the 
inservice increase in severity to the disability's natural 
progression.  Given these facts, the Board finds that the 
presumption of soundness as to a chronic spine disorder has 
not been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 
C.F.R. § 3.304(b) (2005).  Therefore service connection is 
warranted for the claimed disability.  


ORDER

Service connection for chronic L5-S1 spondylolysis with 
spondylolisthesis is GRANTED.   



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


